Title: From George Washington to James McHenry, 14 May 1783
From: Washington, George
To: McHenry, James


                  
                     Dear Sir,
                     Newburgh 14th May 1783.
                  
                  You will see by the inclosed Copies, which are answers to my letters to Mr Livingston and Mr Madison, upon what footing the appointments to Foreign Courts stand.
                  If these Gentlemen should leave Congress previous to the taking place of this Event—Your friends in Congress should advise you thereof, & of the time at which these elections may probably be made—and I can facilitate your wishes by addressing any other Members (with whom I have an acquaintance) in your behalf you may freely lay your Commands on. Dr Sir Yr Most Obedt and Affecte Hble Servt
                  
                     Go: Washington
                     
                  
               